Exhibit 10.1

 

Silicon Laboratories Inc.

2010 Bonus Plan

 

Overview

 

Silicon Laboratories Inc. (“Silicon Labs”) is committed to sharing its success
with the people who make it possible — the Silicon Labs employees.  The
Compensation Committee of the Board of Directors approved this 2010 Bonus Plan
(the “Plan”) to encourage participation by Silicon Labs employees in achieving
company goals and to permit Silicon Labs employees to share in the rewards of
our success.  The term of this Plan is for the 2010 fiscal year.

 

Eligible Employees

 

To be eligible to participate in the Plan, a person must be a regular full-time
or part-time employee of Silicon Labs or one of its wholly-owned subsidiaries
and not a participant in any other bonus plan or cash incentive plan (including
any sales commission plan) unless participation under the Plan is permitted
under the terms of such other plan.

 

Bonus Calculation

 

Our business strategy has always been for Silicon Labs to be a growth company
with strong profitability.  Accordingly, bonuses under the Plan will be largely
dependent on Silicon Labs’ adjusted operating income as a percentage of revenue,
rounded to the nearest tenth of a percent with 0.05% rounded up (the “Adjusted
Operating Income %”).  Adjustments will be made from time to time at the sole
discretion of the Compensation Committee to include or exclude certain items. 
An example of a potential adjustment would be the exclusion of an expense item
such as stock compensation.  Bonuses may also be made dependent on individual or
company performance criteria as established by the Compensation Committee (or
its designee).  In addition to adjusted operating income, such alternative
criteria may include, without limitation, revenue, revenue by product area(s),
gross margin, gross margin by product area(s) or management-based objectives set
by the Compensation Committee (or its designee) such as the introduction of new
products.

 

Unless an eligible employee receives written notice from the CEO of Silicon Labs
that different bonus criteria is applicable to such employee, such employee’s
bonus will be determined on a quarterly basis as follows:

 

 

 

Adjusted Operating
Income
 %

 

Bonus as a
percent of
Eligible
Earnings for such
Quarter

 

Maximum

 

>30

%

15

%

Target

 

25

%

10

%

 

 

20

%

7

%

 

 

15

%

5

%

Minimum

 

10

%

3

%

No bonus

 

<10

%

0

%

 

As illustrated by the chart above, the bonus increases by 0.04% for every 0.1%
increase in Adjusted Operating Income % over the 10% minimum until reaching an
Adjusted Operating Income % of 20%. Thereafter, the bonus increases by 0.06% for
every 0.1% increase in Adjusted Operating Income % until reaching the Target
Adjusted Operating Income % of 25%.  Thereafter, the bonus increases by 0.1% for
every 0.1% increase in Adjusted Operating Income % until reaching the maximum
bonus payment of 15% at the Maximum Adjusted Operating Income % of 30%.  The
bonus shall be rounded to the nearest tenth of a percent with 0.05% rounded up.

 

--------------------------------------------------------------------------------


 

Eligible Earnings

 

Bonuses are paid as a percentage of Eligible Earnings earned by such employee
during such quarter.  Eligible Earnings include only an employee’s base salary
or hourly wages.  Eligible Earnings do not include, among other things, “extra
months” bonuses or payments, disability pay, bonus payments from a previous
bonus period or other payments that are taxable but not considered regular base
earnings.  For non-exempt employees, overtime pay would be considered Eligible
Earnings.

 

Timing of Payments

 

Bonus checks will generally be issued within approximately one month after the
end of each quarterly period.  Bonus payments are not considered earned by the
employee until the payment is received.

 

General Provisions

 

· Bonuses are subject to all applicable taxes and other required deductions. 
Bonus payments are not subject to benefit plan deductions or 401(k) plan
contributions.

 

· The Plan will not be available to employees subject to the laws of any
jurisdiction which prohibits any provisions of this Plan or in which tax or
other business considerations make participation impracticable in the judgment
of the Compensation Committee.

 

· The Plan does not constitute a guarantee of employment nor does it restrict
Silicon Labs’ rights to terminate employment at any time or for any lawful
reason.

 

· The Plan does not create vested rights of any nature nor does it constitute a
contract of employment or a contract of any other kind.  The Plan does not
create any customary concession or privilege to which there is any entitlement
from year-to-year, except to the extent required under applicable law.  Nothing
in the Plan entitles an employee to any remuneration or benefits not set forth
in the Plan nor does it restrict Silicon Labs’ rights to increase or decrease
the compensation of any employee, except as otherwise required under applicable
law.

 

· The Plan shall not become a part of any employment condition, regular salary,
remuneration package, contract or agreement, but shall remain gratuitous in all
respects.  Bonuses are not to be taken into account for determining severance
pay, termination pay, “extra months” bonuses or payments, or any other form of
pay or compensation.

 

· The Plan is provided at Silicon Labs’ sole discretion and Silicon Labs may
modify or eliminate it at any time, individually or in the aggregate,
prospectively or retroactively, without notice or obligation. In addition, there
is no obligation to extend or establish a similar plan in subsequent years.

 

· The Plan shall not be pre-funded. Silicon Labs shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of bonuses.

 

· All references to a quarterly period refer to fiscal quarters of Silicon Labs.

 

· This Plan constitutes the entire arrangement regarding the Plan, supersedes
any prior oral or written description of the Plan and may not be modified except
by a written document that specifically references this Plan and is signed by
the Silicon Labs CEO.

 

· Employees who resign or are terminated prior to the actual payment of a bonus
shall not receive a bonus.

 

--------------------------------------------------------------------------------


 

· Eligible employees who begin employment with Silicon Labs after the first day
of a fiscal quarter for which a bonus is paid shall be eligible to receive a
bonus for such quarter.  The bonus will be based on actual Eligible Earnings
earned by such employee during such quarter.

 

· Employees who are separated from employment with Silicon Labs due to
divestiture, closure, or dissolution of a business are not eligible to receive a
bonus.

 

· Independent contractors, consultants, individuals who have entered into an
independent contractor or consultant agreement, temporary employees, contract
employees and interns are not eligible to participate in the Plan.

 

· The bonus for an otherwise eligible employee who has died prior to the end of
a quarter while actively employed will be paid to the decedent’s estate.

 

--------------------------------------------------------------------------------